Citation Nr: 0815628	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for Hepatitis C.

2. Whether new and material evidence has been submitted to 
establish entitlement to service connection for spinal 
stenosis of the lumbar spine.

3. Entitlement to service connection for spinal stenosis of 
the cervical spine (claimed as a neck condition).

4. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity (claimed as numbness 
of the left leg with foot drop) as secondary to spinal 
stenosis of the lumbar spine (previously claimed as a low 
back condition).

5. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity (claimed as numbness 
of the right leg) as secondary to spinal stenosis of the 
lumbar spine (previously claimed as a low back condition).

6. Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which denied the 
benefits sought on appeal. The veteran appeared before the 
undersigned Veterans Law Judge in a March 2008 hearing. A 
transcript is of record.

The veteran is in receipt of a total disability evaluation 
based on individual unemployability, effective December 2000. 

The issues of entitlement to service connection for spinal 
stenosis of the lumbar spine, entitlement to service 
connection for spinal stenosis of the cervical spine (claimed 
as a neck condition), entitlement to service connection for 
peripheral neuropathy of the left lower extremity (claimed as 
numbness of the left leg with foot drop) as secondary to 
spinal stenosis of the lumbar spine (previously claimed as a 
low back condition), entitlement to service connection for 
peripheral neuropathy of the right lower extremity (claimed 
as numbness of the right leg) as secondary to spinal stenosis 
of the lumbar spine (previously claimed as a low back 
condition), and entitlement to special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound due to service-connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran has not been shown to have daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.

2. The April 1992 rating decision denying the claim for 
entitlement to service connection for spinal stenosis of the 
lumbar spine is final.

3. The evidence associated with the claims file subsequent to 
the April 1992 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for spinal stenosis of the 
lumbar spine.



CONCLUSIONS OF LAW

1. The criteria for an initial disability rating greater than 
10 percent for Hepatitis C have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.112, 4.114, Diagnostic Code 7354 (2007).

2. Evidence received since the final April 1992 RO decision 
denying the veteran's claim for service connection for spinal 
stenosis of the lumbar spine is new and material, and the 
veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in February 
2005. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
as discussed below, a January 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical treatment records, 
and lay statements from the veteran and former Navy Seals are 
associated with the claims file. Of note, in July 2007, the 
veteran advised the RO by letter that he was seeking to 
obtain treatment records from a previous treating physician, 
Steven Bell, M.D. In August 2007, the RO advised the veteran 
that it had not received the records from Dr. Bell. In 
November 2003, the veteran advised the RO that there was no 
further evidence forthcoming.

The veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2005.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

Entitlement to an initial evaluation in excess of 10 percent 
for Hepatitis C.

The veteran contends that his Hepatitis C is more severely 
disabling than is reflected by the currently assigned 
disability rating. Because the severity of the disorder does 
not approximate findings which would support an increased 
rating, and VA is obligated to only apply the applicable 
rating schedule to disability rating claims, the claim will 
be denied. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999). Nevertheless, a veteran may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The rating criteria for liver disabilities were amended, 
effective July 2, 2001. See 66 Fed. Reg. 29,486 (May 31, 
2001) (codified at 38 C.F.R. § Part 4). The veteran's 
original claim for service connection for Hepatitis C was 
received in February 2005, subsequent to the amendments. 
Hence, only the current regulations are applicable.

Effective from July 2, 2001, Hepatitis C (or non-A, non-B 
Hepatitis), with serologic evidence of Hepatitis C infection 
and the following signs and symptoms due to Hepatitis C 
infection, is rated as follows under 38 C.F.R. § 4.114, 
Diagnostic Code 7354:

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) warrant a 100 percent rating.

Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-
month period, but not occurring constantly warrants a 60 
percent rating.

Daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period warrants 
a 40 percent rating.

A 20 percent evaluation is warranted where there is 
daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period. 

A 10 percent evaluation is warranted where the condition 
is productive of intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two 
weeks, during the past 12-month period. 

Under Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the 
basis for evaluation under DC 7354 and under a 
diagnostic code for sequelae. (See § 4.14.)

Note (2) under Diagnostic Code 7354 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment 
by a physician." Further, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months 
or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. 
38 C.F.R. § 4.112 (2007).

38 C.F.R. § 4.114, Diagnostic Code 7354.

In an August 2005 VA examination, the veteran reported 
incapacitating episodes defined as acute signs and symptoms 
such as fatigue, malaise, arthalgias, and occasional right 
upper quadrant pain, but not severe enough to require bed 
rest and treatment by a physician. The veteran denied any 
nausea, vomiting, or anorexia. He reported not taking any 
medication for his condition nor being on any special diet 
and the examiner did not state that the veteran was required 
to be on any special diet. 

Further, VA medical outpatient medical records associated 
with the file dated in August 2005 and March 2006 indicated 
that while the veteran's liver function tests (LFTs) were 
being monitored, he had refused any medications for his 
condition and decided against treatment.  

The veteran testified at a February 2007 Decision Review 
Officer (DRO) hearing that he was not on any dietary 
restrictions. The veteran testified at his March 2008 Board 
hearing that he had daily fatigue and required two to three 
naps per day. However, while he stated that he was watchful 
of his food intake, and that he used herbal teas, he was not 
presently taking medications, although Interferon had been 
recommended. He stated at times his weight fluctuated over a 
period of two or three weeks.

The evidence does not approximate findings consistent with a 
20 percent rating. While the veteran is competent to testify 
as to the symptoms he experiences, including fatigue, the 
evidence does not indicate that he is medically forced to 
restrict his diet; presently take medication; or that he has 
incapacitating episodes as that term is defined by 38 C.F.R. 
§ 4.114, Diagnostic Code 7354. Massey, supra;  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In making this determination, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the evidence is 
not equally balanced, in this regard, the benefit-of-the-
doubt doctrine does not apply. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1). In this case, however, there has been 
no showing that the veteran's service-connected Hepatitis C 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability. In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected Hepatitis C under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for Hepatitis C.

Whether new and material evidence has been submitted for 
spinal stenosis of the lumbar spine.

The veteran seeks to reopen his claim for entitlement to 
service connection for spinal stenosis of the lumbar spine. A 
claim for service connection for spinal stenosis of the 
lumbar spine was previously considered and denied by the RO 
in April 1992. The veteran failed to timely appeal this 
decision, and as such, the April 1992 rating decision is 
final. 38 U.S.C.A. §§ 7103(a); 38 C.F.R. § 20.1103. In 
February 2005, the veteran sought to reopen his claim of 
entitlement to service connection for spinal stenosis of the 
lumbar spine.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Throughout the period since October 1991 when he first sought 
service connection for a back disorder, the veteran has 
consistently maintained that he injured his lower back on 
active duty in a 1971 parachute training accident. 
Essentially, the veteran reports that as he attempted to 
better maneuver his parachute in a strong wind gust, he 
sustained back trauma as he was slammed into the ground. The 
April 1992 denial of service connection was premised on the 
finding that service medical records are completely silent 
for complaint of, observation of, or treatment for, the 
incident in question, and there was "no presentation of 
credible medical evidence establishing that the claimed 
conditions were incurred" in active military service. 
(Italics added).

At the time of the April 1992 rating decision, the evidence 
of record consisted of service treatment records, VA 
outpatient treatment records, and lay statements by the 
veteran. Subsequently, the record consists of the veteran's 
testimony at a Board hearing in March 2008, statements by two 
former Navy SEALS who served with the veteran and witnessed 
the veteran's parachute landing, and additional VA treatment 
records. 

The evidence submitted subsequent to the April 1992 rating 
decision is new, in that it was not previously of record, and 
is also material. In April 1992, the claim was denied by the 
RO because there was no evidence of record and thus, no link 
to service. 

Also new and material within the definition of the law is a 
December 2006 letter authored by Glenn S. Lieberman, M.D. In 
his letter, Dr. Lieberman notes the veteran's reported 
parachute injury, and various findings of magnetic resonance 
imaging testing and states that the veteran has "significant 
severe compression on the parsagittal images at L3-4 in 
particular and also noted L4-5, and he clearly has endplate 
changes at L3-4 and most likely what appears to be [a] disc 
injury, which maybe in fact consistent with his previous 
injury."

The additional evidence is "material" because it raises a 
possibility of a diagnosis of spinal stenosis of the lumbar 
spine and competent medical evidence suggestive of a nexus to 
service. Because the additional evidence received since the 
April 1992  decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim, the claim of service 
connection for spinal stenosis is reopened. 


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent is denied for Hepatitis C.

New and material evidence having been submitted, the claim 
for service connection for spinal stenosis of the lumbar 
spine is reopened. To this extent and to this extent only, 
the appeal is granted.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The veteran contends that his diagnosed spinal stenosis of 
the lumbar spine and cervical spine is the result of a 1971 
parachute accident.  As noted above, the veteran submitted 
new and material evidence in the form of written statements 
by two former Navy Seals, who stated they both witnessed the 
parachute accident. These statements corroborate the 
veteran's testimony at a March 2008 Board hearing. In 
conjunction with additional medical evidence, the claim for 
service connection for spinal stenosis of the lumbar spine 
has been reopened.

Additionally, the veteran seeks service connection for 
peripheral neuropathy of the left lower extremity (claimed as 
numbness of the left leg with foot drop) as secondary to 
spinal stenosis of the lumbar spine (previously claimed as a 
low back condition) and service connection for peripheral 
neuropathy of the right lower extremity (claimed as numbness 
of the right leg) as secondary to spinal stenosis of the 
lumbar spine (previously claimed as a low back condition).

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound due to service-connected disabilities 
will be deferred until the directives of this REMAND have 
been completed.

While the Board presently expresses no view on the merits of 
the claim, the record contains conflicting medical reports as 
to the etiology of spinal stenosis of the cervical and lumbar 
spine, and peripheral neuropathy of the lower extremities as 
secondary to the claim of spinal stenosis of the lumbar 
spine.  

In a December 2006 statement, Dr. Lieberman opined that the 
veteran had most likely what appeared to be a disc injury, 
which may be in fact consistent with his previous injury. See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran.). Conversely, a VA examiner in February 2001 
concluded that the veteran's condition could in fact be 
contributed to a progressive arthritic condition, and another 
VA examiner in August 2005 stated that to link the veteran's 
back condition directly to his parachute injury would require 
a resort to speculation.  

As the new and material evidence submitted consists of 
corroboration of the veteran's parachute accident and the 
additional medical evidence of Dr. Lieberman, the 
considerations described above require a remand for further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own medical opinions. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case. Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and ask him to specify any and all 
additional medical care providers who 
treated him for his back, neck, and 
lower extremity conditions.  The 
RO/AMC should then obtain and 
associate with the claims file any 
records identified by the veteran that 
are not already in the claims file.  
The RO/AMC should ensure that all VA 
medical treatment records are 
associated with the file.

2.	The veteran should be afforded 
orthopedic and neurological 
examinations in relation to his claim 
of service connection for spinal 
stenosis of the lumbar spine, spinal 
stenosis of the cervical spine, and 
peripheral neuropathy of the lower 
extremities secondary to spinal 
stenosis of the lumbar spine to 
ascertain the nature and etiology of 
all disorders that may be present. Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished. The 
examiner(s) should also address the 
December 2006 medical opinion of Dr. 
Lieberman.  

A clear rationale for all opinions is 
required, to include a discussion of 
the facts and medical principles 
involved. The claims folder, and a 
copy of this remand, will be made 
available to the examiners for review 
in conjunction with the examinations, 
and the examiners must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. The examiners must state 
the medical basis or bases for any 
opinions rendered. If the examiners 
are unable to so state without resort 
to speculation, he or she should so 
state. The RO/AMC should ensure that 
any clinical studies deemed necessary 
by the examiners or otherwise required 
are conducted.

3.	The veteran is hereby notified that it 
is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA examination 
without good cause may include denial 
of the claim. 38 C.F.R. §§ 3.158 and 
3.655.

4.	Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided. If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions. 
See 38 C.F.R. § 4.2.

5.	The RO should take such additional 
development action as it deems proper 
with respect to the claims, including 
any other appropriate medical 
examinations and testing, and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.  


Thereafter, the AMC/RO should consider all of the evidence of 
record and re-adjudicate the veteran's claims. The 
readjudication should reflect consideration of all the 
evidence of record and be accomplished with application of 
all appropriate legal theories. If the benefits sought on 
appeal remain denied, the veteran and his representative, if 
any, should be provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal. An appropriate 
period of time should be allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


